Citation Nr: 1515980	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant has reported active duty service, including from November 14, 1983, to December 20, 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction is with the Winston-Salem, North Carolina RO.  These matters were previously before the Board in February 2011, December 2011, and July 2013 when they were remanded for additional development.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At no time during the appeal period does the evidence show a current clinical diagnosis of a back disability.

2.  At no time during the appeal period does the evidence show a current clinical diagnosis of a neck disability.

3.  At no time during the appeal period does the evidence show a current clinical diagnosis of a bilateral leg disability.



CONCLUSIONS OF LAW

1.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  Service connection for a bilateral leg disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in February 2007, VA notified the appellant of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The appellant's private treatment records and Social Security Administration (SSA) records have been secured.  Attempts were made to develop the Veteran's service treatment records, service separation records (Form DD-214), and any dates of service in Vietnam.  After each request, the response from the National Personnel Records Center was "cannot identify a record based on information furnished.  If additional information can be obtained, resubmit using PIES request code S02."  In an October 2007 letter, the Veteran was advised of the negative responses and requested to provide additional information in order to resubmit the request.  The appellant did not submit any additional information in response to the RO's request.  

During his personal hearing, the appellant reported that VA had an incorrect date of birth.  However, the Board notes that the SSA records show the same date of birth as the date of birth in the VA records.  Further, that same date of birth was provided by the appellant on his original VA claim form. 

Despite the lack of confirmation in the record of the appellant's service, for purposes of this decision only, the Board will concede Veteran status as the RO indicated to the appellant in November 2006 correspondence that VA records showed honorable service in the Army for the aforementioned period and because previous Board remands in this case have conceded Veteran status. 

The Board is mindful that the appellant's SSA records reveal diagnoses including schizophrenic, paranoid, and other psychotic disorders; mood disorders; borderline intellectual functioning; and a conduct disorder.  The appellant was afforded a personal hearing.  During the hearing, he appeared considerably impaired.  Despite the efforts of the undersigned and the appellant's representative, it was difficult to elicit relevant testimony.  For example, in response to a question asking whether he had shared everything he wanted to discuss about his claims and his current disability, he stated that he was receiving mental health treatment and took Tylenol, but no "physical therapy or nothin' like that."  Transcript at 12.  The AOJ did not arrange for VA examinations.  The Board has considered whether such examinations are necessary.  Absent any competent (medical) evidence suggesting that he has diagnoses of back, neck, or bilateral leg disabilities, examinations to secure medical nexus opinions with respect to those disabilities are not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the appellant's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

The threshold question then that must be addressed here (as with any claim seeking service connection) is whether the appellant actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225.

A review of the record shows that the appellant sought SSA disability benefits for his back and neck disabilities several times.  These records are dated prior to the initiation of his current claim for VA benefits.  In each application, he related his injuries to a postservice automobile accident on December 2, 1985.  In support of one of his claims for SSA benefits, a physician opined that his cervical and low back strains directly related to the December 1985 accident and that there were no prior existing conditions.  The appellant was denied benefits on the basis that his disability was not expected to persist with disabling severity for 12 continuous months, i.e. no significantly limiting residuals were anticipated.  

Private treatment records from the early 1990s show no evidence of herniated discs and no restrictions on range of motion of the joints.  The appellant's musculoskeletal system was considered normal.  Diagnoses included low back injury with right sciatic radiculopathy now resolving, and general back pain.

The Board finds that service connection for a back disability, neck disability, or bilateral leg disability is not warranted as there is no indication in the record that the appellant has had such disabilities at any time during the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  As the evidence fails to demonstrate that he has had a diagnosis of a back, neck, or bilateral leg disability at any time during the appeal period, the preponderance of the evidence is against the claims for service connection, and the appeal with regard to these matters must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for a bilateral leg disability is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


